Exhibit 10.160


AMENDMENT TO
DEFERRED COMPENSATION AGREEMENT
WITH
RONALD A. DUNCAN


This Amendment to the Deferred Compensation Agreement is made this 31st day of
December, 2008, by and among General Communication, Inc. (“GCI”), GCI
Communication Corp. (the “Employer”) and Ronald A. Duncan (“Duncan”).


WHEREAS, GCI and Duncan entered into a Deferred Compensation Agreement (the
“Agreement”) on August 13, 1993;


WHEREAS, the Employer assumed the obligations of GCI under the Agreement in
1997;


WHEREAS, pursuant to the Agreement, Duncan’s deferred compensation account under
the Agreement was credited with certain specified amounts for each year from
1993 through 1997, totaling $625,000;


WHEREAS, GCI and Duncan agreed that earnings on the amount credited to Duncan’s
deferred compensation account under the Agreement would be credited as if the
deferred compensation account was invested entirely in Class A common stock of
GCI;


WHEREAS, the parties desire to (a) amend the Agreement to comply with Section
409A of the Internal Revenue Code of 1986, as amended and the final regulations
issued thereunder (“Section 409A”); and (b) take advantage of the transition
rules provided under Section 409A to make a payment in full of all amounts
credited to Duncan under the Agreement on February 8, 2009;


NOW THEREFORE, the parties agree as follows:


1.           Notwithstanding any other provision of the Agreement, Duncan’s
entire deferred compensation account under the Agreement, including any earnings
credited to the deferred compensation account, shall be paid to Duncan, in one
lump sum cash payment, less required withholdings, on February 8, 2009;


2.           For purposes of determining the value of the deferred compensation
account as of the February 8, 2009, payment date, Duncan has the right,
effective from the date this Amendment is signed through and including February
7, 2009, to elect to have the earnings on the deferred compensation account
determined as if the Class A common stock of GCI, upon which earnings on the
deferred compensation account currently are being based, was sold at the market
value of such shares as reported on the Nasdaq (disregarding any commissions or
transaction fees) as of the date and time of such election (which may not be
retroactive).  This election shall be communicated by
 
 
 

--------------------------------------------------------------------------------

 
 
Duncan in writing (and an e-mail may suffice for such writing) to John Lowber
indicating the prospective date and time of such “sale.”  Such election, once
made, shall be irrevocable.  Once the value of the deferred compensation account
is determined as provided in this paragraph 3, such deferred compensation
account will not be further adjusted for any earnings or interest after such
date.


3.           The payment of Duncan’s deferred compensation account on February
8, 2009, shall be in complete satisfaction of all benefits under the Agreement
to which Duncan is entitled, and no benefits shall accrue or be credited to
Duncan under the Agreement after such payment.


4.           Each provision of the Agreement that is inconsistent with the
provisions set forth above hereby are amended to be consistent with this
Amendment, including any provision relating to the time and form of payment of
the deferred compensation account.


5.           It is intended that the Agreement and this Amendment comply in all
respects with the provisions of Section 409A, and this Amendment and the
remaining provisions of the Agreement shall be interpreted in a manner
consistent with Section 409A.


IN WITNESS WHEREOF, the undersigned officers, being duly authorized by GCI and
the Employer, respectively, and Duncan hereby approve and adopt this Amendment
to be effective as of the date first set forth above.




GENERAL COMMUNICATION, INC.


By: /s/ John M.
Lowber                                                                           
Title:  Senior Vice President
           Chief Financial
Officer                                                                           




GCI COMMUNICATION CORP.


By: /s/ John M.
Lowber                                                                           
Title:  Senior Vice President
           Chief Financial
Officer                                                                           




/s/ Ronald A.
Duncan                                                                           
Ronald A. Duncan



 
2

--------------------------------------------------------------------------------

 
